Title: From George Washington to the Board of War, 11 September 1779
From: Washington, George
To: Board of War


        
          Gentn
          Head Qrs West point Septr 11th 1779
        
        I do myself the Honor to transmit you the Copy of a Letter of the 16th Ulto which I received from Wm Gardner Esq. Agent Cloathier at portsmouth, and of the foot of the Invoice to which he refers. I don’t know the terms on which the Cloathing Agents act; but there appears to me to be something obviously wrong in the present instance—and which has induced me to trouble the Board with this Letter. It is said by Mr Gardiner, that the Articles contained in the Invoice are part of the Continental moiety of the prizes taken by the Warren, Queen of France & Ranger. If so, and the Continent was intitled to a moiety of the Goods, I cannot perceive any necessity there was for Mr Langdon’s turning the Sterling amount into currency—or at any rate for doing it at an Advance of 3900 ⅌Cent. On this and 33:6:0£ paid for Casks & packing the Goods, Mr Gardner charges a Commission of £341:9:5 lawful money—so that he is to receive within a mere trifle, 20/ lawful for every 20/ Sterling Cost in the Invoice—barely for his trouble, in sending the Goods off for Camp. And, even unwarrantable as this appears to me, it is possible that it may not be the only Commission with which the public may be burthd on account of these Goods; for Mr Gardner, according to his Letter, is the second Agent through whose hands they passed. If Mr Langdon, who he says is the Agent for prizes and made the advance of 3900 ⅌Cent and delivered the Goods to him, receives a like commission, the States will pay about 679 or 80£ lawful—for the mere charges of commission on 340:12:9 Sterling Cost of Goods taken by their own Ships—exclusive of the

future charges of transportation—Storage & delivery. I am the more at a loss to account for the necess⟨ity⟩ which led to this advance and discount into Currency, as it could never be supposed that the Army, after Congress had so decidedly and so justly declared that Officers & Soldiers should have Cloathing on reasonable terms proportioned to their wages, that they were to pay such exorbitant prices. But whatever were the reasons with Mr Langdon profits to Mr Gardner strike me as insufferable. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt sert
        
          G.W.
        
        
          P.S. If the Massachusetts arrangement has been committed to the Board—they will be pleased to forward the Commissions as soon as they can—as the Officers are frequently applying for them.
        
      